Case 1:20-cv-22873-RNS Document 16 Entered on FLSD Docket 08/31/2020 Page 1 of 3


                           United States District Court
                                     for the
                           Southern District of Florida
 Carlos H. Espinoza and all others      )
 similarly situated, Plaintiffs,        )
                                        )
 v.                                     ) Civil Action No. 20-22873-Civ-Scola
                                        )
 South Beach Associates LLC and         )
 Stefano Fritella, Defendants.          )
            Order Staying Deadlines and Ordering Further Briefing
         Plaintiff Carlos H. Espinoza seeks relief under the Fair Labor Standards
 Act for payments he says his employers, Defendants South Beach Associates
 LLC and Stefano Fritella, LLC, owe him for unpaid overtime wages. (Compl.,
 ECF No. 1, 12–16.) In response, the Defendants have moved to compel
 arbitration. (Defs.’ Mot. to Compel, ECF No. 6.) Espinoza opposes that motion,
 questioning, among other things, the “validity” of the parties’ purported
 arbitration agreement. (Pl.’s Resp. at 4.) Espinoza urges the Court to conduct a
 trial on the issue of whether the agreement is “valid and enforceable.” (Id. at 4–
 5.) In reply, the Defendants maintain the validity of the agreement based on
 their former manager’s declaration that he witnessed Espinoza sign it and that,
 regardless, Espinoza was advised of the policy and manifested his assent to it
 by his continued employment. (Defs.’ Reply at 2–3.)
         Based on the briefing, the Court is unable to discern whether there is
 truly a genuine dispute as to any material fact concerning the formation of the
 arbitration agreement. See Mason v. Midland Funding LLC, 18-14019, 2020 WL
 2466370, at *6 (11th Cir. May 13, 2020) (noting conclusory allegations or
 merely colorable and not significantly probative evidence are not sufficient to
 merit a trial on the issue of arbitration-contract formation). The Defendants
 initially attempted to establish the formation of the arbitration agreement by
 maintaining Espinoza “agreed to [its] terms when he signed the Dispute
 Resolution Agreement, and the parties’ mutual promises, as well as Plaintiff’s
 employment or continued employment, provided the consideration.” (Defs.’ Mot.
 at 6.) In support, the Defendants attached a copy of the parties’ purported
 employment dispute resolution agreement to their motion. (Agmt., Ex. 1, ECF
 No. 6-1, 1–6.) This document includes what the Defendants say is Espinoza’s
 electronic signature. (Agmt. at 6.) Additionally, the Defendants attached an
 acknowledgment form, which purportedly shows both Espinoza as well as a
 “manager’s” signature. (Rcpt. Ackn., Ex. 1, ECF No. 6-1, 7.) That form, by its
 terms, expresses the signatories’ certification that they have read and agree to
 comply with the Defendants’ employee handbook, the dispute resolution
Case 1:20-cv-22873-RNS Document 16 Entered on FLSD Docket 08/31/2020 Page 2 of 3


 agreement, and another document. (Id.) In response, however, Espinoza, within
 a sworn affidavit, declared (1) he has “never seen the document titled
 ‘Employment Dispute Resolution’ attached to Defendants’ [motion] before
 today”; (2) that he did not electronically sign the employment dispute resolution
 agreement; (3) and that the actual signature on the acknowledgment form is not
 his. (Pl.’s Aff., Ex. 11-1, 2.) 1 In reply, the Defendants supplied an affidavit, in
 which, under penalty of perjury, their former manager, Demian Maggioni,
 maintains he was present when Espinoza completed the process of reviewing
 and electronically signing both the “Staff Handbook Receipt Acknowledgement”
 and the “Employment Dispute Resolution form.” (Maggioni Decl. ¶ 6, Ex. 1.,
 ECF No. 12-1, 1.) Maggioni also states he personally witnessed Espinoza hand
 sign the receipt acknowledgement. (Id.)
        The parties have indeed shown there is a dispute as to whether Espinoza
 signed the agreement, either electronically or physically. This, however, does
 not end the Court’s inquiry as to whether a trial on the matter is necessary.
 This is because arbitration agreements need not be signed to be enforceable.
 See Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1369 (11th Cir. 2005)
 (“[T]he overwhelming weight of authority supports the view that no signature is
 required to meet the [Federal Arbitration Act’s] ‘written’ requirement.”) (citing
 Tinder v. Pinkerton Sec., 305 F.3d 728 (7th Cir. 2002) where the court enforced
 an arbitration agreement that had been unilaterally promulgated by an
 employer and never signed by the employee). Under Florida law, “[a] valid
 contract—premised on the parties’ requisite willingness to contract—may           be
 ‘manifested through written or spoken words, or inferred in whole or in part
 from the parties’ conduct.’” Kolodziej v. Mason, 774 F.3d 736, 741 (11th Cir.
 2014) (quoting L & H Constr. Co. v. Circle Redmont, Inc., 55 So. 3d 630, 634
 (Fla. 5th DCA, 2011). The Defendants, for the first time in reply, maintain,
 through Maggioni’s sworn testimony, that Espinoza was aware of the
 arbitration agreement. If true, Espinoza’s continued employment thereafter,
 which is undisputed, would then have demonstrated his assent to the
 agreement. Santos v. Gen. Dynamics Aviation Servs. Corp., 984 So. 2d 658, 661
 (Fla. 4th DCA 2008) (finding a plaintiff’s continued employment after receipt
 of a    contract sufficient    to    demonstrate     assent  to   the   terms     of
 the arbitration agreement, and sufficient consideration because “the agreement

 1 In opposition Espinoza also complains the documents were “not translated into Spanish,
 which is the language he speaks.” (Pl.’s Resp. at 1.) In his affidavit, Espinoza says his “native
 language” is Spanish. (Pl.’s Aff. at ¶ 6.) Tellingly, nowhere in his opposition does Espinoza say
 he cannot read and understand English. Further, Antonio Rizzi, an owner of South Beach
 Associates, LLC, submitted a declaration, under penalty of perjury, saying he is personally
 aware Espinoza “speaks and understands English.” (Rizzi Decl. ¶ 4, Ex. B, ECF No. 12-1, 1.)
 The Court does not find a disputed issue, then, regarding Espinoza’s understanding of English
 and, in fact, based on the briefing, finds Espinoza’s raising of the issue to be misleading, if not
 worse.
Case 1:20-cv-22873-RNS Document 16 Entered on FLSD Docket 08/31/2020 Page 3 of 3


 created a mutual obligation to arbitrate”). Although Espinoza testifies, in his
 affidavit, that he has never seen the particular document the Defendants
 attached to their motion, he fails to mention, whether through inadvertence or
 by design, if he was otherwise aware of the arbitration agreement. If it turns out
 Espinoza does not dispute being aware of the arbitration agreement, there
 would not appear to be any occasion for the Court to hold a trial on the matter.
 Since the issue was raised for the first time in reply, however, the Court
 recognizes Espinoza has not had occasion to address this issue head on.
        To resolve this issue the Court orders as follows: (1) Espinoza must confer
 with the Defendants regarding the Defendants’ contention Espinoza was aware
 of the arbitration agreement (or its contents) and whether Espinoza disputes
 Maggioni’s representation as to his awareness; (2) if Espinoza maintains he was
 unaware of the arbitration agreement at all, he must file a sur-reply, indicating
 as much, and limited to this issue, supported by sworn testimony; (3) if there is
 no dispute, the parties must file a joint status report regarding their agreement
 on that fact; (4) if the Court finds the issue of contract formation to be disputed,
 it will deny the Defendants’ motion to compel arbitration without prejudice,
 allow thirty days for discovery, on this limited issue, and require the parties to
 submit a joint status report, including a proposed schedule regarding
 summary-judgment briefing, if warranted, and a trial on the issue, if necessary.
 The parties must confer, as set forth above, on or before September 4, 2020.
 Depending on the results of that conferral, on or before September 9, 2020,
 Espinoza must either file (a) a sur-reply, if he has a good-faith basis to do so, or
 (b) a joint status report.
        In the meantime, the Court stays all other deadlines in this case.
 Accordingly, the Court denies as moot the parties’ joint motion to stay
 deadlines and set a new schedule (ECF No. 15).
        Done and ordered at Miami, Florida, on August 31, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
